Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, and 8-17 are currently pending in the present application. Claims 1, 6, and 9-12 are currently amended; claims 2, 5, 7, 14, and 18-20 have been cancelled by the applicant, and claims 3-4, 8, 13, and 15-17 are original.
Response to Amendment
The amendment dated 28 January 2021 has been entered into the record.
Allowable Subject Matter
Claims 1, 3-4, 6, and 8-17 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12, the prior art of record, alone or in combination, does not explicitly disclose that arrangement directions of the blocking member corresponding to a horizontally neighboring (N-1)th configuration location and the blocking member corresponding to an Nth configuration location are different from each other, and the arrangement directions of the blocking member corresponding to the (N-1)th configuration location and the blocking member corresponding to an (N+1)th configuration location are the same; and the blocking members corresponding to neighboring two of the configuration locations form an acute angle and an obtuse angle with the horizontal line, in combination with the remaining claim limitations.
Regarding claims 3-4, 6, 8-11, and 13-17, because they depend upon either claim 1 or claim 12, they are likewise allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871